 1   BROWN AND SEELYE PLLC                                              HONORABLE MARY JO HESTON
     Ellen Ann Brown Esq.                                               HEARING DATE: May 16, 2019
     Susan H. Seelye Esq.                                                         TIME: 1:00 pm
 2   744 South Fawcett Ave                                              RESPONSE DATE: May 9, 2019
     Tacoma, WA 98402                                                              Chapter 13
     Telephone 253-573-1958                                                        Tacoma, WA
 3   Facsimile 253-274-1200

 4                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT COURT OF WASHINGTON
 5

 6
     Re
                                                           In Chapter 13 Proceeding
 7
     JENIFER LEE CAREY                                     No. 18-40496-MJH
     MARIO D. CAREY
 8
                                                           RESPONSE TO MOTION FOR RELIEF
                         Debtor(s)                         FROM STAY: AMERICA’S CREDIT UNION
 9
     ______________________________

10
     COMES NOW the above-referenced debtor(s) through their attorneys of record and
11   states:
         1.   Debtors will be selling their home and paying off the bankruptcy in full.
12
               Debtors will be listing their home next Wednesday and are pricing the home very
13
               competitively. Debtors’ neighbors sold a similar floor plan and listed their home
14
               and sold it in three days for a similar price.
15
          2.          Debtors ask that this motion be continued to the June 25, 2019 calendar
16

17
               so that it will stay on the docket but Debtors will have time to effectuate a sale.

18        3.          America’s Credit Union will be paid in full from the proceeds of the sale.

19             Therefore, Debtor requests that the Motion for Relief from Stay be denied or

20             continued to the June 25, 2019 calendar while the Debtors sale their home.
21        Dated May 9, 2019
22

23
          /s/ Ellen Ann Brown
          ____________________________________
24        ELLEN ANN BROWN WSB#27992
          Attorneys for Debtor(s)
25
     RESPONSE TO RELIEF FROM STAY        Page 1                         BROWN and SEELYE PLLC
                                                                          744 South Fawcett Ave.
                                                                              Tacoma, WA 98402
                                                                                 253-573-1958
